DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 7, 9, 12, 13, 17, 19, 22, 23, 24, 28, 30, 33, 34, 38, and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silva (US 20190320355 A1).
Regarding claim 1, Silva discloses:
“A method for wireless communication at a user equipment (UE), the method comprising: receiving, from a source base station using a first connection that is established between the source base station and the UE, an indication to measure one or more physical layer parameters of one or more reference signal transmissions of one or more neighboring base stations;” ([para 0098]: “Action 921. The first radio network node 12 may transmit a beam tracking configuration e.g. a neighbour cell beam tracking configuration, to the wireless device 10. The neighbour cell beam tracking information may comprise the set of neighbour cells to perform beam tracking on as well as beam information such as reference signals to track i.e. to perform measurements on.” ; [para 0099]: “Action 922. The wireless device 10 may receive the beam tracking configuration and set up the wireless device for the beam tracking. The configuration may contain (or comprise): K(i) number of tracked beams per cell, N number of tracked cells, filter parameters per beam and/or per neighbour cell, beam tracking triggering info, CSI-RS configuration per neighbour cell etc.”)
“measuring the one or more physical layer parameters of the one or more reference signal transmissions of the one or more neighboring base stations to generate one or more physical layer measurements associated with the one or more neighboring base stations; and” ([para 0102]: “Action 925. The wireless device 10 performs beam tracking, also referred to as neighbour cell beam tracking, e.g. beam 2 in neighbour cell ‘a’ and beam 1 in neighbour cell ‘b’. For example, measures signal strength or quality of CSI-RSs or SS blocks for respective beams of respective cell.”)
“storing the one or more physical layer measurements at the UE for use in establishing a second connection with a target base station selected from the one or more neighboring base stations, wherein the one or more physical layer measurements are unreported prior to establishing the second connection.” ([para 0089]: “The wireless device 10 may select and store over a time interval the one or more beams for each neighbour cell based on the performed beam tracking.” ; [para 0103]: “Action 926. The wireless device 10 continues with the beam tracking wherein measurement are updated according to e.g. the filtering configuration, e.g. with a certain periodicity or similar.” ; Also note that in Fig. 9d the UE does not report the measured parameters to the serving cell.)
Regarding claim 2, Silva discloses all the features of the parent claim.
Silva further discloses “receiving a handover command from the source base station to initiate a handover procedure to establish the second connection with the target base station; and
transmitting, responsive to the handover command, one or more uplink communications to the target base station based at least in part on the one or more stored physical layer measurements.” ([para 0104]: “Action 927. The first radio network node 12 transmits a handover command to the wireless device 10 indicating the neighbour cell to handover the wireless device 10 to. E.g. the first radio network node 12 transmits RRCConnectionReconfiguration with mobilityControlinformation containing Cell ID and RACH configuration, e.g. preamble, time and frequency resource, per DL beam in the neighbour or target cell, e.g. cell ‘b’.” ; [para 0107]: “Action 930. The wireless device 10 transmits a random access preamble, also referred to as RACH preamble, to the second radio network node 13 based on the RACH configuration for beam 2.”)
Regarding claim 3, Silva discloses all the features of the parent claim.
Silva further discloses “wherein the one or more reference signal transmissions of the one or more neighboring base stations are transmitted using time and frequency resources that are indicated by the source base station.” ([para 0087]: “Furthermore, information regarding random access resources, such as preamble, or time and frequency, to use may be provided in a message such as measConfig or in the configuration data.”)
Regarding claim 7, Silva discloses all the features of the parent claim.
Silva further discloses “wherein the one or more reference signal transmissions include a channel state information reference signal (CSI-RS) transmitted by the one or more neighboring base stations in a selected beam, and the one or more physical layer measurements include at least part of beam refinement measurements for one or more beamforming parameters associated with the selected beam that are based at least in part on the CSI-RS.” ([para 0099]: “Action 922. The wireless device 10 may receive the beam tracking configuration and set up the wireless device for the beam tracking. The configuration may contain (or comprise): K(i) number of tracked beams per cell, N number of tracked cells, filter parameters per beam and/or per neighbour cell, beam tracking triggering info, CSI-RS configuration per neighbour cell etc.”)
Regarding claim 9, Silva discloses all the features of the parent claim.
Silva further discloses “wherein the CSI-RS is a periodic or semi-persistent CSI-RS transmitted by the one or more neighboring base stations using time and frequency resources indicated to the UE by the source base station.” ([para 0099]: “Action 922. The wireless device 10 may receive the beam tracking configuration and set up the wireless device for the beam tracking. The configuration may contain (or comprise): K(i) number of tracked beams per cell, N number of tracked cells, filter parameters per beam and/or per neighbour cell, beam tracking triggering info, CSI-RS configuration per neighbour cell etc.”[para 0021-0025]: “Hence, more flexibility for the NR CSI-RS in NR is also envisioned such as… Aperiodic, semi-persistent and periodic transmissions…”)
Regarding claim 12, Silva discloses:

“A method for wireless communication at a source base station, the method comprising: identifying one or more neighboring base stations as candidates for a handover of a user equipment (UE) from the source base station; determining one or more sets of reference signal resources for transmission of one or more reference signals by the one or more neighboring base stations; transmitting, to the UE using a first connection that is established between the source base station and the UE, an indication to measure the one or more sets of reference signal resources that are available for physical layer measurements at the UE of the one or more reference signals transmitted by the one or more neighboring base stations; and” ([para 0098]: “Action 921. The first radio network node 12 may transmit a beam tracking configuration e.g. a neighbour cell beam tracking configuration, to the wireless device 10. The neighbour cell beam tracking information may comprise the set of neighbour cells to perform beam tracking on as well as beam information such as reference signals to track i.e. to perform measurements on.” ; [para 0099]: “The configuration may contain (or comprise): K(i) number of tracked beams per cell, N number of tracked cells, filter parameters per beam and/or per neighbour cell, beam tracking triggering info, CSI-RS configuration per neighbour cell etc.”)
“transmitting, without receiving a measurement report associated with the physical layer measurements at the UE related to the one or more reference signals transmitted by the one or more neighboring base stations, a handover command to the UE to establish a second connection with a target base station of the one or more neighboring base stations.” ([para 0104]: “Action 927. The first radio network node 12 transmits a handover command to the wireless device 10 indicating the neighbour cell to handover the wireless device 10 to. E.g. the first radio network node 12 transmits RRCConnectionReconfiguration with mobilityControlinformation containing Cell ID and RACH configuration, e.g. preamble, time and frequency resource, per DL beam in the neighbour or target cell, e.g. cell ‘b’.” ; Also note that in Fig. 9d the UE does not report the measured parameters to the serving cell.)
Regarding claim 13, Silva discloses all the features of the parent claim.
Silva further discloses “wherein determining one or more sets of reference signal resources for transmission of one or more reference signals by the one or more neighboring base stations further comprises: transmitting, responsive to the identifying the one or more neighboring base stations, a handover message to the one or more neighboring base stations to prepare for a potential handover of the UE; and receiving, from the one or more neighboring base stations responsive to the handover message, a response message that indicates the one or more sets of reference signal resources for transmission of the one or more reference signals by the one or more neighboring base stations.” ([para 0037]: “The source eNB issues a HANDOVER REQUEST message to the target eNB passing necessary information to prepare the HO at the target side (wireless device X2 signalling context reference at source eNB, wireless device S1 EPC signalling context reference, target cell ID, KeNB, RRC context including the C-RNTI of the wireless device in the source eNB, access stratum (AS)-configuration, enhanced radio access bearer (E-RAB) context and physical layer ID of the source cell+short medium access control (MAC)-I for possible radio link failure (RLF) recovery).” ; [para 0039]: “Admission control may be performed by the target eNB dependent on the received E-RAB QoS information to increase the likelihood of a successful HO, if the resources can be granted by target eNB. The target eNB configures the required resources according to the received E-RAB QoS information and reserves a C-RNTI and optionally a RACH preamble. The AS-configuration to be used in the target cell can either be specified independently (i.e. an “establishment”) or as a delta compared to the AS-configuration used in the source cell (i.e. a “reconfiguration”).”)
Regarding claim 17, Silva discloses all the features of the parent claim.
Silva further discloses “wherein the one or more reference signals include a channel state information reference signal (CSI-RS) transmitted by the one or more neighboring base stations in a selected beam, and the physical layer measurements include beam refinement measurements for one or more beamforming parameters associated with the selected beam that are based at least in part on the CSI-RS.” ([para 0099]: “Action 922. The wireless device 10 may receive the beam tracking configuration and set up the wireless device for the beam tracking. The configuration may contain (or comprise): K(i) number of tracked beams per cell, N number of tracked cells, filter parameters per beam and/or per neighbour cell, beam tracking triggering info, CSI-RS configuration per neighbour cell etc.”)
Regarding claim 19, Silva discloses all the features of the parent claim.
Silva further discloses “wherein the CSI-RS is a periodic or semi-persistent CSI-RS transmitted by the one or more neighboring base stations using the one or more sets of reference signal resources indicated to the UE by the source base station.” ([para 0099]: “Action 922. The wireless device 10 may receive the beam tracking configuration and set up the wireless device for the beam tracking. The configuration may contain (or comprise): K(i) number of tracked beams per cell, N number of tracked cells, filter parameters per beam and/or per neighbour cell, beam tracking triggering info, CSI-RS configuration per neighbour cell etc.”[para 0021-0025]: “Hence, more flexibility for the NR CSI-RS in NR is also envisioned such as… Aperiodic, semi-persistent and periodic transmissions…”)
Claims 22, 23, 24, 28, 30, 33, 34, 38, and 40 are substantially similar to claims 1, 2, 3, 7, 9, 12, 13, 17, and 19, with the differences amount to that claims 1, 2, 3, 7, 9, 12, 13, 17, and 19 are directed towards a method and claims  22, 23, 24, 28, 30, 33, 34, 38, and 40 are directed to an apparatus containing generic hardware, which is taught by Silva in paragraph 166. Thus, claims 22, 23, 24, 28, 30, 33, 34, 38, and 40 are rejected for similar reasons to claims 1, 2, 3, 7, 9, 12, 13, 17, and 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4, 5, 14, 15, 25, 26, 35, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silva (US 20190320355 A1) in view of Chen (US 20210377892 A1).
Regarding claim 4, Silva discloses all the features of the parent claim.
Silva does not explicitly disclose “wherein the one or more reference signal transmissions include a tracking reference signal (TRS) transmitted by the one or more neighboring base stations, and the one or more physical layer measurements include at least part of time offset measurements, frequency offset measurements, or combinations thereof, that are based at least in part on the TRS.”
However, Chen discloses the missing feature “wherein the one or more reference signal transmissions include a tracking reference signal (TRS) transmitted by the one or more neighboring base stations, and the one or more physical layer measurements include at least part of time offset measurements, frequency offset measurements, or combinations thereof, that are based at least in part on the TRS.” ([para 0274]: “The network device (for example, the serving cell or the location management device (for example, the LMF)) may explicitly indicate a reference signal used for measuring a downlink receive timing, for example, a CSI-RS, a PRS, a TRS, or an SSB of the neighboring cell.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Silva and Chen, to modify the technique as disclosed by Silva, to utilize TRS instead of CSI-RS as disclose by Chen. The motivation for using the technique with TRS is that it benefits similarly to as with CSI-RS, thus improving service efficiency in more situations. Therefore, it would have been obvious to combine Silva with Chen to obtain the invention as specified in the instant claim.
Regarding claim 5, Silva in view of Chen discloses all the features of the parent claim.
Silva further discloses “wherein the TRS is a periodic or semi-persistent TRS transmitted by the one or more neighboring base stations using time and frequency resources indicated to the UE by the source base station.” ([para 0099]: “Action 922. The wireless device 10 may receive the beam tracking configuration and set up the wireless device for the beam tracking. The configuration may contain (or comprise): K(i) number of tracked beams per cell, N number of tracked cells, filter parameters per beam and/or per neighbour cell, beam tracking triggering info, CSI-RS configuration per neighbour cell etc.”[para 0021-0025]: “Hence, more flexibility for the NR CSI-RS in NR is also envisioned such as… Aperiodic, semi-persistent and periodic transmissions…” Wherein the TRS aspect is taught by Chen as discussed in relation to the parent claim.)
Regarding claim 14, Silva discloses all the features of the parent claim.
Silva does not explicitly disclose “wherein the one or more reference signals include a tracking reference signal (TRS) transmitted by the one or more neighboring base stations, and the physical layer measurements include at least part of time offset measurements, frequency offset measurements, or combinations thereof, that are based at least in part on the TRS.”
However, Chen discloses the missing feature “wherein the one or more reference signals include a tracking reference signal (TRS) transmitted by the one or more neighboring base stations, and the physical layer measurements include at least part of time offset measurements, frequency offset measurements, or combinations thereof, that are based at least in part on the TRS.” ([para 0274]: “The network device (for example, the serving cell or the location management device (for example, the LMF)) may explicitly indicate a reference signal used for measuring a downlink receive timing, for example, a CSI-RS, a PRS, a TRS, or an SSB of the neighboring cell.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Silva and Chen, to modify the technique as disclosed by Silva, to utilize TRS instead of CSI-RS as disclose by Chen. The motivation for using the technique with TRS is that it benefits similarly to as with CSI-RS, thus improving service efficiency in more situations. Therefore, it would have been obvious to combine Silva with Chen to obtain the invention as specified in the instant claim.
Regarding claim 15, Silva in view of Chen discloses all the features of the parent claim.
Silva further discloses “wherein the TRS is a periodic or semi-persistent TRS transmitted by the one or more neighboring base stations using the one or more sets of reference signal resources indicated to the UE by the source base station.” ([para 0099]: “Action 922. The wireless device 10 may receive the beam tracking configuration and set up the wireless device for the beam tracking. The configuration may contain (or comprise): K(i) number of tracked beams per cell, N number of tracked cells, filter parameters per beam and/or per neighbour cell, beam tracking triggering info, CSI-RS configuration per neighbour cell etc.”[para 0021-0025]: “Hence, more flexibility for the NR CSI-RS in NR is also envisioned such as… Aperiodic, semi-persistent and periodic transmissions…” Wherein the TRS aspect is taught by Chen as discussed in relation to the parent claim.)
Claims 25, 26, 35, and 36 are substantially similar to claims 4, 5, 14, and 15, with the differences amount to that claims 4, 5, 14, and 15 are directed towards a method and claims 25, 26, 35, and 36 are directed to an apparatus containing generic hardware, which is taught by Silva in paragraph 166. Thus, claims 25, 26, 35, and 36 are rejected for similar reasons to claims 4, 5, 14, and 15.

Claim(s) 11, 21, 32, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silva (US 20190320355 A1) in view of Ko (US 20220070025 A1).
Regarding claim 11, Silva discloses all the features of the parent claim.
Silva does not explicitly disclose “wherein the CSI-RS includes a repetition parameter that is set to ON to indicate that measurements of the CSI-RS is to be unreported by the UE.”
However, Ko discloses the missing feature “wherein the CSI-RS includes a repetition parameter that is set to ON to indicate that measurements of the CSI-RS is to be unreported by the UE.” ([para 0184]: “The UE skips CSI reporting (S1840). That is, the UE may skip CSI reporting, when the RRC parameter ‘Repetition’ is set to ‘ON’.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Silva and Ko, to modify the technique as disclosed by Silva, to have the CSI-RS include a repetition parameter that indicates CSI-RS is to unreported as disclosed by Ko. The motivation for doing so is that it allows for preventions of unnecessary transmissions or processing, thus improving service efficiency. Therefore, it would have been obvious to combine Silva with Ko to obtain the invention as specified in the instant claim.
Regarding claim 21, Silva discloses all the features of the parent claim.
Silva does not explicitly disclose “wherein the CSI-RS includes a repetition parameter that is set to ON to indicate that measurements of the CSI-RS is to be unreported by the UE.”
However, Ko discloses the missing feature “wherein the CSI-RS includes a repetition parameter that is set to ON to indicate that measurements of the CSI-RS is to be unreported by the UE.” ([para 0184]: “The UE skips CSI reporting (S1840). That is, the UE may skip CSI reporting, when the RRC parameter ‘Repetition’ is set to ‘ON’.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Silva and Ko, to modify the technique as disclosed by Silva, to have the CSI-RS include a repetition parameter that indicates CSI-RS is to unreported as disclosed by Ko. The motivation for doing so is that it allows for preventions of unnecessary transmissions or processing, thus improving service efficiency. Therefore, it would have been obvious to combine Silva with Ko to obtain the invention as specified in the instant claim.
Claims 32 and 42 are substantially similar to claims 11 and 21, with the differences amount to that claims 11 and 21 are directed towards a method and claims 32 and 42 are directed to an apparatus containing generic hardware, which is taught by Silva in paragraph 166. Thus, claims 32 and 42 are rejected for similar reasons to claims 11 and 21.

Allowable Subject Matter
Claims 6, 8, 10, 16, 18, 20, 27, 29, 31, 37, 39, and 41 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, of the closest prior arts Silva in view of Chen disclose all the features of the parent claims. However, Silva in view of Chen does not disclose “wherein the TRS is an aperiodic TRS that is transmitted in a same downlink transmission that is used to indicate to the UE to select the target base station for a handover procedure.” The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 6 obvious, over any of the prior art of record, alone or in combination. Claim 27 is similar to claim 6 and contains allowable subject matter for similar reasons.
Regarding claim 8, of the closest prior arts Silva discloses all the features of the parent claims. However, Silva does not disclose “wherein the selected beam is quasi co-located (QCL) with a preferred synchronization signal block (SSB) of each of the one or more neighboring base stations that is reported by the UE to the source base station.” The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 8 obvious, over any of the prior art of record, alone or in combination. Claim 29 is similar to claim 8 and contains allowable subject matter for similar reasons.
Regarding claim 10, of the closest prior arts Silva discloses all the features of the parent claims. However, Silva does not disclose “wherein the CSI-RS is an aperiodic CSI-RS that is transmitted in a same downlink transmission that is used to indicate to the UE to select the target base station for a handover procedure.” The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 10 obvious, over any of the prior art of record, alone or in combination. Claim 31 is similar to claim 10 and contains allowable subject matter for similar reasons.
Regarding claim 16, of the closest prior arts Silva in view of Chen disclose all the features of the parent claims. However, Silva in view of Chen does not disclose “wherein the TRS is an aperiodic TRS that is transmitted in a same downlink transmission that is used to transmit the handover command to the UE.” The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 16 obvious, over any of the prior art of record, alone or in combination. Claim 37 is similar to claim 16 and contains allowable subject matter for similar reasons.
Regarding claim 18, of the closest prior arts Silva discloses all the features of the parent claims. However, Silva does not disclose “wherein the selected beam is identified based on a preferred synchronization signal block (SSB) of each of the one or more neighboring base stations that is reported by the UE to the source base station.” The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 18 obvious, over any of the prior art of record, alone or in combination. Claim 39 is similar to claim 18 and contains allowable subject matter for similar reasons.
Regarding claim 20, of the closest prior arts Silva discloses all the features of the parent claims. However, Silva does not disclose “wherein the CSI-RS is an aperiodic CSI-RS that is transmitted in a same downlink transmission that is used to transmit the handover command to the UE.” The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 20 obvious, over any of the prior art of record, alone or in combination. Claim 41 is similar to claim 20 and contains allowable subject matter for similar reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD KHAWAR/             Primary Examiner, Art Unit 2412